Citation Nr: 1620746	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for right femur disability.

3.  Entitlement to an evaluation in excess of 10 percent for left tibia disability.

4.  Entitlement to an evaluation in excess of 10 percent for right tibia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to July 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a July 2012 travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The case is being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

In an October 2013 VA examination report, the examiner noted that the Veteran was 28 weeks pregnant and suggested she be revaluated for range of motion testing at a later date.  Subsequently, in January 2014, the Veteran failed to report to a scheduled VA examination to assess the severity of her lumbar spine disability.  That same day the Veteran phoned the RO and indicated that she forgot about the examination and asked that it be rescheduled at another medical facility.  In light of the record, the Board remands to give the Veteran another opportunity to attend a VA examination.

The record reflects that the Veteran also failed to appear at an August 2013 VA examination without explanation (a later October 2013 examination was limited to the back claim).  Given that the Veteran will be rescheduled for a VA examination in connection with her back claim, the Board finds that she should receive one final opportunity to appear for examination regarding her lower leg claims as well.  She is advised, however, that failure to report for VA examination may result in denial of her claim, as this examination is for the purpose of providing clinical findings necessary to the adjudication of the claim.

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for an examination to determine the current severity of her posterior facet syndrome, T10-L1, including any associated neurologic symptoms.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. The examiner should specifically address:

a.  The current severity the Veteran's back disability. Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  Episodes requiring physician-prescribed bed rest should be described in detail as to duration and frequency. 

b.  The presence of any neurologic symptoms; their association, if any, with her back disability; and the current severity of these symptoms.  Each nerve affected or seemingly affected should be described as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis. 

c.  The extent to which the Veteran's back disability and any associated neurologic symptoms affect her ability to secure and follow a substantially gainful occupation.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of her right femur stress fracture residuals with myositis and bilateral tibia myositis.

a.  The current severity the Veteran's right femur stress fracture residuals with myositis.  Ranges of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).

b.  The current severity of her left and right tibia myositis.  Ranges of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).

c.  The presence of any neurologic symptoms; their association, if any, with her right femur stress fracture residuals with myositis, left tibia myositis, and/or right tibia myositis; and the current severity of these symptoms.  Each nerve affected or seemingly affected should be described as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

d.  The extent to which the Veteran's leg disabilities affect her ability to secure and follow a substantially gainful occupation.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


